ON SUPERVISORY WRITS TO THE CRIMINAL DISTRICT COURT, PARISH OF ORLEANS
PER CURIAM:
11 Denied. Construing relator’s pleading as a bona fide motion to correct an illegal sentence, in accordance with its caption, the district court did not err in denying it because relator identifies no illegal term in his sentence. Cf. La.C.Cr.P. art. 882.
In the alternative, construing the pleading as an application for post-conviction relief, see La.C.Cr.P. art. 924(1) (“An ‘application for post conviction relief means a petition filed by a person in custody after sentence following conviction for the commission of an offense seeking to have the conviction and sentence set aside.”), it was correctly denied. Relator’s sentencing claims are not cognizable on collateral review. La.C.Cr.P. art. 930.3; State ex rel. Melinie v. State, 93-1380 (La. 1/12/96), 665 So.2d 1172; see also State v. Cotton, 09-2397 (La. 10/15/10), 45 So.3d 1030. The application is also repetitive. La.C.Cr.P. art. 930.4.
Moreover, relator has previously exhausted his right to state collateral review. See State ex rel. Gibson v. State, 15-1857 (La. 11/29/16), 207 So.3d 396.